Citation Nr: 1144888	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the right knee osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee instability, current evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from April 2000 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the RO denied a rating greater than 10 percent for status post reconstruction of the right anterior cruciate ligament (ACL) with osteoarthritis under Diagnostic Code (DC) 5010 (pertaining to arthritis with painful limitation of motion).  

A June 2008 RO rating decision assigned a temporary total convalescent rating following the Veteran's right knee surgery in March 2008.  

An October 2008 rating decision continued the 10 percent rating for status post reconstruction of the right ACL with osteoarthritis under DC 5010.  The RO also "granted service connection" for right knee lateral knee instability, and assigned a separate 20 percent rating under DC 5257 (pertaining to instability and subluxation).  

VA has a duty to determine what issues are encompassed in a claim brought by a claimant based upon the contentions of the claimant and the associated evidentiary record.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has simply raised a claim for an increased rating for service-connected right knee disability.  As noted by VA's Office of General Counsel, a claimant may be compensated for separate functional impairment including arthritis and instability of a knee under DC's 5257 and 5003, see VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) as well as separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg (VAOPGCPREC 9-04 (Sept. 17, 2004)).  For these reasons, the Board has rephrased the issues to better reflect the claims on appeal.  

In October 2010, the Board remanded the Veteran's appeal for compliance with procedural due process requirements.  Specifically, the Board asked the RO to schedule the Veteran for a Travel Board hearing at the Waco RO before a Veterans Law Judge.  Pursuant to the Board remand, the Veteran was scheduled for, and testified at, a Travel Board hearing in February 2011, which was conducted before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2010) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected right knee osteoarthritis is currently evaluated as 10 percent disabling and his service-connected right knee instability is currently evaluated as 20 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claims for his service-connected right knee disabilities is required to allow for further development of the record.  

During his May 2008 VA examination, the Veteran described swelling on an intermittent basis, as well as moderately severe instability in the mediolateral region of the right knee.  He also reported a tendency to fall, and added that his flare-ups occur with any ambulation and standing during his day-to-day activities.  The examiner observed that the Veteran used braces, a support cane and crutches to help him walk.  It was also noted that the Veteran was currently unemployed, and conducted his activities of daily living through the assistance of his family members.  Upon physical examination, the Veteran was shown to have flexion to 95 degrees and extension to -5 degrees in the right knee with pain at the end of range of motion.  However, the examiner observed no limitation of motion upon repetition and the Lachman and McMurray's tests produced negative results.  The examiner did detect signs of "moderately severe mediolateral instability" in the right knee and noted that the Veteran walked with an antalgic gait.  

VA treatment records dated from August 2008 to June 2010 reflect that the Veteran has continued seeking care and treatment for his knee condition throughout the years.  These records also show that the Veteran has undergone various procedures, to include Viscosupplementation and Synvisc injections in both knees, in an attempt to alleviate his knee pain.  

During the February 2011 Travel Board hearing, the Veteran testified that he currently receives dual injections in both knees every six months.  He also reported to have undergone three surgical procedures on his right knee and noted that he has worn knee braces, which he had custom made, since 2000.  According to the Veteran, his knee symptoms have worsened since his last VA examination in May 2008.  He explained that while he has undergone injections in his knees on a routine basis, he has recently required more injections than before.  See February 2011 Hearing Transcript, p. 6.  A review of the record also shows that the Veteran was scheduled for VA examinations in June 2009 and August 2009 but he failed to report due to conflicts with his school schedule and transportation problems.  See Hearing Transcript, p. 2.  The Board finds that good cause has been provided as to the Veteran's failure to report to his scheduled VA examinations.  See 38 C.F.R. § 3.655 (2011).  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination since the May 2008 evaluation, over three years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, the Agency of Original Jurisdiction (AOJ) must attempt to obtain any other relevant records pertinent to the Veteran's claims, and afford the Veteran another VA examination to determine the current severity of his service-connected right knee disorder(s).  The AOJ should attempt to accommodate the Veteran's class schedule when scheduling him for a VA examination.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following actions:

1. Request relevant records pertaining to treatment the Veteran has received for his knee condition from the Central Texas Veterans Health Care System in Temple, Texas from June 2010 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder. 
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected osteoarthritis in the right knee.  The Veteran should be accorded a VA examination at a date and time which does not conflict with his school schedule.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected right knee disorder should be noted in the examination report.  In addition, the examiner should discuss limitation of motion, instability, or any ankylosis associated with this disorder.  

Also, the examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of the Veteran's right knee disability upon his industrial activities, including his ability to obtain and to maintain employment.  

3. During this examination, the VA examiner should also evaluate the Veteran to determine the current nature and extent of the service-connected instability in the right knee.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected right knee instability should be noted in the examination report.  In addition, the examiner should discuss limitation of motion or any ankylosis associated with this disorder.  

Also, the examiner should discuss whether the Veteran's right knee instability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of the Veteran's right knee instability upon his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

4. Following completion of the above, re-adjudicate the issues of entitlement to a disability rating greater than 10 percent for the service-connected right knee osteoarthritis as well as entitlement to a disability rating greater than 20 percent for the right knee instability.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


